11 Cal. 2d 777 (1938)
WESTERN LITHOGRAPH CO. (a Corporation), Petitioner,
v.
STATE BOARD OF EQUALIZATION et al., Respondents.
S. F. No. 15916. 
Supreme Court of California. In Bank.  
April 19, 1938.
 Morrison, Hohfeld, Foerster, Shuman & Clark, Louis Ferrari and E. A. Miller for Petitioner.
 U.S. Webb, Attorney-General, H. H. Linney and James J. Arditto, Deputies Attorney-General, for Respondents.
 Memorandum
 THE COURT.
 In this case the petitioner sought a writ of mandate to compel a refund to it of $558 paid under the Retail Sales Tax Act of California. Tangible personal property was sold by the petitioner to the Hollywood State Bank. The facts therefore are similar to the facts involved in the case of Western Lithograph Co. v. State Board of Equalization, S. F. No. 15914, this day decided (ante, p. 156 [78 PaCal.2d 731]), with the exception that the Hollywood State Bank is neither a national bank nor a member of the Federal Reserve System, and is therefore concededly not a federal instrumentality. Nevertheless the contention is here made that the imposition of the tax on the retailer under the provisions of the act results in a taxation of the bank contrary to the Constitution and laws of this state limiting and prescribing the extent to which and the methods by which state banks may be taxed. The answer to that question and related questions is contained in the opinion this day filed in the foregoing case, wherein it is held that the tax is imposed only on the retailer and not on the consumer. That holding is controlling herein and requires the same order as made in that case. [1] The petition for a peremptory writ is therefore denied and the alternative writ is discharged.